02-12-363-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00363-CV
 
 



Ruby Lucille Hall


 


APPELLANT




 
V.
 




RDSL Enterprises LLC d/b/a Jack in the Box, and
  Jack in the Box, Inc.


 


APPELLEES



 
 
------------
 
FROM THE 141st
District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
We
have considered “Appellant's Motion To Dismiss All Claims Against Jack In The
Box, Inc.”  It is the court’s opinion that the motion should be granted;
therefore, we dismiss the appeal against Jack in the Box, Inc. only.  See
Tex. R. App. P. 42.1(a)(1), 43.2(f).  This case shall hereafter be styled Ruby
Lucille Hall v. RDSL Enterprises LLC d/b/a Jack in the Box.
          Costs
of the appeal shall be paid by appellant, for which let execution issue. 
See Tex. R. App. P. 42.1(d).
 
                                                                             PER
CURIAM
PANEL: 
MEIER,
GARDNER, and GABRIEL, JJ. 

 
DELIVERED:
 February 14, 2013




 




[1]See Tex. R. App. P. 47.4.